DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadeau et al. (US 2015/0200838 A1), hereinafter referred to as D1.
Regarding claims 1, 4, and 6, D1 discloses dynamic end-to-end network path setup across multiple network layers with network service chaining, which comprises:
a plurality of IP (Internet Protocol) / MPLS (Multi Protocol Label Switching) routers (Referring to Figures 1-3, IP/MPLS routers.  See paragraph 0040.);
a transmission device configured to connect the plurality IP/MPLS routers (Referring to Figures 1-3, optical network components (transmission device) coupled to network devices 4/IP/MPLS routers.  See paragraphs 0025-0027.); and
a controller configured to control the transmission device, wherein the controller detects whether or not an MPLS path has been established between the IP/MPLS routers (Referring to 
determines, when it detects that the MPLS path has been established, a route for packets to which an MPLS label is added among packets which are transferred between the IP/MPLS routers between which the MPLS path has been established (Referring to Figures 1-3 and 6, the controller determines whether IP/MPLS path already exists 122, responsive to determining that an IP/MPLS path already exists that can accommodate the connectivity request (YES branch of 122), controller 20 may indicate to NMS 16 that the connectivity request is granted (132), such as by sending connectivity confirmation message 19.  See paragraph 0095.) and
configures the MPLS path in the transmission devices disposed on the determined route and sets the transmission devices to transfer the packets to which the MPLS label is added based on the MPLS label (Referring to Figures 1-3 and 6, the controller configures the MPLS over the optical network (transmission devices) on the determined route and sets the optical path to which the MPLS label is added based on the MPLS label.  See paragraphs 0095-0097.)

Regarding claims 2, 5, and 7, D1 discloses wherein the controller is configured to determine the path based on a preset policy (Referring to Figures 1-3 and 6, the controller receives a connectivity request that indicates an amount of bandwidth and/or other constraints for the path (present policy).  See paragraphs 0040-0042.)

Regarding claims 3 and 6, D1 discloses wherein the MPLS path is established between the IP/MPLS routers by performing an MPLS signaling between the IP/MPLS routers (Referring 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grammel et al. (US 2017/0093487 A1) – packet routing using optical supervisory channel data for an optical transport system.
Bahadur et al. (US 2015/0063802 A1) – dynamic end-to-end network path setup across multiple network layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462